I must dissent from the main opinion in this case for the reason that the letters which are relied on to show waiver by the insurance company are not, in my opinion, reasonably open to that interpretation. They are not ambiguous. They plainly show the intention of the company to urge upon the insured that he apply for reinstatement of the policies. And if the insured did not apply for reinstatement, that he should at least pay for the time the company had carried his policy before it lapsed. If there was a slight inaccuracy in stating this amount, it surely did not furnish proof of intention to waive the forfeiture of the policy by lapse for nonpayment of the premiums. To hold otherwise would establish so harsh a rule that insurance companies will hesitate to endeavor to aid the insured to keep their policies alive.
I think the motion by defendant for directed verdict in its behalf should have been granted. *Page 334